Citation Nr: 1035250	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  03-36 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to direct and secondary service connection for 
depression, to include major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from March 1990 to July 1994, 
to include service in Southwest Asia from September 1990 to March 
1991.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2008, at which time it was remanded to 
the VARO in Waco, Texas, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purposes of such remand were 
to obtain compliance with the VA's duties to notify and assist, 
including obtaining private medical and VA treatment records and 
a VA examination with medical opinions as to the salient issues, 
as well as readjudication.  Following the AMC's attempts to 
complete the requested actions, the case was returned to the 
Board for further review.  

This appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The Board by its October 2008 remand specifically determined 
that, in addition to the claim for direct service connection for 
depression, the Veteran had also advanced a claim for service 
connection for depression, secondary to his service-connected 
posttraumatic stress disorder (PTSD), which had not to date been 
developed or adjudicated.  While some efforts were made by the 
AMC to develop the secondary service connection issue while the 
case remained in remand status, no attempt to adjudicate the 
secondary service connection matter was undertaken by the AMC.  
Remand is required for corrective action.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998); see also Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). 

The Board also referenced in its prior remand that the record 
indicated that the Veteran served on active duty in Southwest 
Asia during the Gulf War, and thus any claim for service 
connection should also be considered on the basis of undiagnosed 
illness, per 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Although 
the Board did not specifically direct the RO to readjudicate the 
claim at issue on that basis, but inasmuch as this case must be 
returned for further actions as outlined above, it is advisable 
for the Board to request that the AMC on remand afford 
consideration as to entitlement of the Veteran to service 
connection for depression on the basis of undiagnosed illness.  

Accordingly, this case is REMANDED for the following actions:

Readjudicate the Veteran's claim of 
entitlement to direct and secondary service 
connection for depression, including major 
depression, on the basis of all of the 
evidence of record and all governing legal 
authority. Review of such claim under the 
revision to 38 C.F.R. § 3.310, effective 
from October 10, 2006, see 71 Fed. Reg. 
52744 (2006), regarding claims for 
secondary service connection, and on the 
basis of undiagnosed illness under 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, is 
required.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case, 
following which an appropriate period of 
time should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The Veteran need take no action until otherwise notified.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim(s) in question as a result of this 
action.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Leonard Vecchiollo
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


